UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
DR. RUPERT GREEN,

                                                                   ORDER
                          Plaintiff,                               18Civ.10817(AT)(GWG)

        -v.-
                                                                           U~DCSDNY
DEPARTMENT OF EDUCATION OF THE                                           ! nocu1,1ENT
CITY OF NEW YORK, et al.
                                                                          EJ" ECTP ONICALLY FILED
                          Defendants.                                     DOC it:
---------------------------------------------------------------X          ?ATE   l'l~D~z~
                                                                           -----
GABRIEL W. GORENSTEIN, United States Magistrate Judge

        Defendant Department of Education ("DoE") has filed a memorandum of law in support
of its motion to dismiss the amended complaint (Docket # 44) that is largely identical to its
previous filing (Docket # 15). Because the memorandum does not address the Court' s previous
ruling in its favor, DoE is directed to submit a supplemental memorandum addressing the
following:

       1. How, if at all, the Amended Complaint (Docket # 34) differs from the Complaint
(Docket # I) with respect to the allegations against DoE.

     2. How the Court's opinion (Docket## 28, 33) applies to the changes reflected in the
Amended Complaint.

       3. To the extent that the Amended Complaint is different from the Complaint and the
Court's opinion does not address the issues raised in the Amended Complaint, the defendant
should specify its arguments for dismissing the new allegations or claims against DoE in the
Amended Complaint.

        The supplemental memorandum shall be filed on or before January 3, 2020. Plaintiff
shall respond to DoE's motion to dismiss -as well as the motion to dismiss of The United
Federation of Teachers - on or before January 24, 2020. Any reply may be filed by February 7,
2020.

        SO ORDERED.

Dated: December 17, 2019
       New York, New York
Copy mailed to:

Rupert Green
205-26 113th A venue
St. Albans, NY 11412




                       2
